 Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 1 of 30 PageID# 281




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                     )
                                             )
               v.                            )
                                             )
PETER RAFAEL DZIBINSKI                       )       Case No. 1:20-cr-193-CMH
DEBBINS,                                     )
     a/k/a “Ikar Lesnikov,”                  )
                                             )
               Defendant.                    )

                     GOVERNMENT’S POSITION ON SENTENCING

  “There is no greater betrayal than the betrayal of one’s country and brothers and sisters in
                     arms.” – Major General John W. Brennan (Ex. G)

        The defendant, Peter Rafael Dzibinski Debbins, has pleaded guilty to participating in an

espionage conspiracy with Russian intelligence agents from December 1996 to January 2011.

Debbins’s fourteen-year participation in the conspiracy encompassed his entire service as a U.S.

Army officer, including as a Captain in the elite U.S. Army Special Forces. In furtherance of the

conspiracy, Debbins provided the Russian intelligence agents with, among other things,

classified, national defense information about one of his Special Forces deployments—a

disclosure that threatened serious damage to U.S. national security. And, in a particularly

personal betrayal, Debbins provided information about several of his former Special Forces team

members for the Russian intelligence agents to use in deciding whether to try to recruit them.

Debbins, who has family ties to Russia, committed the offense for primarily ideological reasons:

he considered himself a “loyal son” of Russia and believed that America needed to be “cut down

to size.”
 Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 2 of 30 PageID# 282




       To make matters worse, Debbins lied about and concealed his contacts with the Russian

intelligence agents for nearly a quarter of a century, even after the alleged conspiracy. By

deliberately concealing the contacts during background investigations (when he had a legal

obligation to report them), Debbins was able to obtain employment in sensitive positions in the

U.S. intelligence community, with access to highly classified information, from April 2011 until

July 2019. Debbins, a serious security vulnerability considering his history of espionage activity,

put national security further at risk by lying and deceiving his way into those positions. Debbins

did not reveal his contacts with the Russian intelligence agents to law enforcement until after he

failed a polygraph as part of a security clearance reinvestigation in early July 2019.

       As just punishment for the offense, the Government recommends that the Court sentence

Debbins to seventeen years of imprisonment. This sentence is on the lower side of the range that

the Sentencing Guidelines advise, accounting for Debbins’s early acceptance of responsibility.

At the same time, a seventeen-year sentence reflects the seriousness of the offense, which

involved the commission of one of this nation’s most serious federal crimes (conspiracy to

commit espionage) for an extraordinary fourteen years and the disclosure of information that

jeopardized U.S. national security and the safety and well-being of individual servicemembers.

A seventeen-year sentence also avoids unwarranted sentencing disparities, as it is consistent with

the sentences imposed or stipulated to in recent espionage cases. Finally, a seventeen-year

sentence would send a clear deterrent message to other servicemembers contemplating whether

to betray this country that such offenses will warrant substantial jail time.

                                         BACKGROUND

       Debbins was born in Minnesota in January 1975. See Statement of Facts ¶ 6 (Nov. 18,

2020) (Dkt. No. 35) (hereinafter, “SOF”). His mother was originally from the former Soviet



                                                  2
 Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 3 of 30 PageID# 283




Union, and due to her heritage, he became interested in Russia at an early age. See id. In 1994,

at the age of 19, Debbins traveled to Russia for the first time. See id. ¶ 7. Around that time or

soon thereafter, Debbins met his current wife in Chelyabinsk, a city in Russia that is the home of

a Russian air force base. See id. Debbins’s father-in-law was a Colonel in the Russian air force.

See Ex. A, ¶ 32. Debbins and his wife married in Chelyabinsk in November 1997. See id. ¶ 31.

   A.        Debbins’s Conspiracy with Russian Intelligence Agents

        As described below, Debbins has admitted that he participated in an espionage

conspiracy with Russian intelligence agents from December 1996 until January 2011. See SOF

¶ 1. According to Debbins, when visiting Russia during that period, he met with agents of the

Main Intelligence Directorate of the General Staff, commonly known as the “GRU,” Russia’s

primary military intelligence agency. See Declaration of Special Agent Patrick M. Lueckenhoff,

Ex. 1 (Aug. 27, 2020) (Dkt. No. 21-1) (hereinafter, “Lueckenhoff Decl.”); SOF ¶ 25 & n.2.

        1.      Russian intelligence agents contact and begin meeting with Debbins in 1996.

        In August 1996, Debbins traveled to Russia as part of an independent study program. See

SOF ¶ 9; Ex. A, ¶¶ 26-28. At the time, Debbins was a student at the University of Minnesota,

where he was a member of the Reserve Officers’ Training Corps (ROTC). See SOF ¶¶ 8-9.

Debbins held a SECRET level security clearance from the U.S. Government. See id. ¶ 8. While

in Russia in 1996, Debbins lived in Chelyabinsk. See id. ¶ 9.

        Approximately four months after Debbins arrived, in December 1996, a Russian

intelligence agent reached out to him to arrange a meeting. See id. ¶ 10. They subsequently met

at an office on the military base in Chelyabinsk, see Ex. A, ¶ 29, where they discussed Debbins’s

participation in ROTC and his plans for military service, see SOF ¶ 10. The Russian intelligence

agent then introduced Debbins to another Russian intelligence agent (RIS 1), who was from

Samara, a city in the Volga region of Russia. See id. ¶ 11; Ex. A, ¶ 29.

                                                 3
 Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 4 of 30 PageID# 284




       Debbins had two additional meetings with Russian intelligence agents, including RIS 1,

in December 1996. See SOF ¶ 11. At these initial meetings, Debbins demonstrated his

ideological allegiance to Russia. He told RIS 1 that he considered himself a “son of Russia.” Id.

¶ 12. Debbins also discussed his political opinions, which were pro-Russian and anti-American

(despite training to be a U.S. Army officer at the time). See id. ¶ 13. The attached photograph of

Debbins in a Russian military uniform, the back of which suggests the photograph was taken in

1994 or 1997, illustrates his pro-Russian disposition. Ex. B; see also Ex. A, ¶ 35.

       During these meetings, Debbins also proved that he was willing to betray others—

specifically, Americans—in service of the Russian intelligence agents. At the second meeting,

RIS 1 asked Debbins to obtain the names of four American nuns at a Catholic church that

Debbins attended. See SOF ¶ 12; Lueckenhoff Decl. Ex. 1, at 1. RIS 1 told Debbins that he

sought the names because of concerns of cult activity. See Ex. A, ¶ 30. Debbins visited the

nuns, obtained their names, and provided them to RIS 1. See SOF ¶ 12.

       At the meetings, Debbins also showed a willingness to engage in deceit to conceal his

relationship with the Russian intelligence agents. The Russian intelligence agents gave Debbins

a cover story—that he was meeting with a professor on campus—to tell his girlfriend when he

was meeting with them. See id. ¶ 11. The Russian intelligence agents also inquired as to what

Debbins told his ROTC unit about his connections to Russia. See id. ¶ 14. Debbins assured

them that he was being very discrete. See id. The Russian intelligence agents instructed Debbins

not to disclose his interactions with them, see id., an admonition that Debbins followed for the

next two decades, see infra pp. 14-15.

       2.      Debbins lives in Russia, where the Russian intelligence agents continue to
               groom him, from September 1997 to June 1998.

       In early 1997, Debbins returned to the United States. See SOF ¶ 15. That September, he


                                                4
 Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 5 of 30 PageID# 285




graduated from the University of Minnesota and received a reserve commission in the U.S.

Army. See id. As a Reserve Commissioned Officer, Debbins took an Oath of Office in which he

swore to “support and defend the Constitution of the United States against all enemies, foreign

and domestic,” and to “bear true faith and allegiance to the same.” Ex. C. This Oath, however,

soon proved to be an empty promise.

       In September 1997, after his graduation, Debbins returned to Russia. See SOF ¶ 16. The

following month, he met with Russian intelligence agents, including RIS 1 and another Russian

intelligence agent from Samara (RIS 2) on the military base in Chelyabinsk. See id. ¶ 17. At

that meeting, the Russian intelligence agents gave Debbins the code name “Ikar Lesnikov.” Id.

Using his code name, Debbins wrote a statement for the Russian intelligence agents in which he

attested that he wanted to “serve Russia.” Id.

       Debbins worked in Russia until he was called to start active-duty service in the U.S.

Army in July 1998. See id. ¶ 18. Before returning to the United States, he contacted RIS 2, who

invited Debbins to visit him in Samara. See id. ¶ 19. In Samara, RIS 2 introduced Debbins to

another Russian intelligence agent (RIS 3). See id. RIS 3 then entertained Debbins for several

days in the Volga region, including at a countryside resort. See id. ¶ 20. During this time,

Debbins assured the Russian intelligence agents that he would return to Russia when on leave.

See id. ¶ 21. He then traveled back to the United States in June 1998 and started his active-duty

service with the U.S. Army in July 1998. See id. ¶ 21.

       3.      Debbins begins providing information about his military units in 1999.

       Around December 1998, Debbins, at the time a Lieutenant, deployed to the Republic of

Korea (South Korea) as a platoon commander in the 4th Chemical Company. See SOF ¶ 23;

Decl. of Defense Intelligence Senior Leader Joseph E. Simon ¶ 6 (Aug. 27, 2020) (Dkt. No. 21-

2) (hereinafter, “Simon Decl.”). During his mid-tour leave in June 1999, Debbins traveled to

                                                 5
 Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 6 of 30 PageID# 286




Chelyabinsk, where he contacted RIS 2 and arranged a meeting. See SOF ¶¶ 24-25. At the

meeting, Debbins provided RIS 2 with information about his unit in South Korea, including “the

number of men in his platoon, the unit’s assigned equipment, and the unit’s mission.” Id. ¶ 26.

       Debbins has identified this meeting as the moment he learned that the Russian

intelligence agents worked specifically for the GRU. Until this point, Debbins assumed he had

been meeting with agents of the Federal Security Service, commonly known as the “FSB,”

Russia’s primary domestic intelligence and security service. See id. ¶ 25 & n.3. But when

Debbins asked RIS 2 which agency he worked for, RIS 2 stated that he worked for the GRU.

See id. ¶ 25. Debbins thereafter understood that he was meeting with GRU agents. See id.

       During this meeting, RIS 2 tested Debbins’s loyalty. RIS 2 accused Debbins of being a

spy for a U.S. intelligence agency—an accusation that Debbins denied, “insisting that he loved

and was committed to Russia.” Id. ¶ 28. RIS 2 asked Debbins whether he would submit to a

polygraph and employ electronic equipment for the Russia intelligence service. See id. After

Debbins agreed to both requests, RIS 2 did not follow up. See id.

       Even as an active-duty officer in the U.S. Army, Debbins’s ideological allegiance to

Russia remained. As Debbins has admitted, he continued to harbor pro-Russian views and

sought to help Russia during this time. See id. ¶ 30. He still considered himself “a loyal son of

Russia.” Id. Debbins “thought that the United States was too dominant in the world and needed

to be cut down to size.” Id.

       4.      Debbins continues providing information about his military units from 2000
               to 2003, including after he joined the Special Forces.

       After finishing his tour in South Korea around December 1999, Debbins was assigned to

the 7th Chemical Company at Fort Polk, Louisiana. See SOF ¶ 31. Debbins served as a




                                                6
 Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 7 of 30 PageID# 287




Lieutenant with that unit until around April 2001. See id. During that time, he was selected for

the elite U.S. Army Special Forces. See id. ¶ 36.

       In or around July 2000, Debbins traveled again to Russia, where he met twice with

another Russian intelligence agent (RIS 4) in Moscow. See id. ¶ 32. During these meetings,

Debbins provided RIS 4 with information about his unit at Fort Polk, including his “unit’s

assigned equipment and mission.” Id. ¶ 34. RIS 4 gave Debbins $1,000 for his help. See id.

¶ 35. Debbins initially declined the money, “stating he had true love for Russia.” Id. But

Debbins ultimately accepted the money at RIS 4’s insistence. Id.; Lueckenhoff Decl. Ex. 1, at 2.

       During these meetings, Debbins informed RIS 4 of his plan to join the Special Forces.

See SOF ¶ 33. RIS 4 encouraged Debbins’s plan, telling him that “he was of no use to the

Russian intelligence service as an infantry commander.” Id.

       After returning from Russia, Debbins entered training for the Special Forces. See id.

¶ 36. As a Special Forces officer, the U.S. Army invested an extensive amount in Debbins’s

training, including “training that taught him how to operate in a clandestine manner and avoid

detection from adversaries.” Simon Decl. ¶ 11. In June 2003, Debbins was assigned as a

Captain to the 1st Battalion, 10th Special Forces Group, in Germany. See SOF ¶ 36.

       Two months later, in August 2003, Debbins traveled to Russia again. See id. ¶ 37. Upon

arriving, he contacted the Russian intelligence service and met with two Russian intelligence

agents (“RIS 5” and “RIS 6”) at a hotel in Chelyabinsk. See id. There, he provided RIS 5 and

RIS 6 with information about his Special Forces unit, such as “the number of companies and

men in the unit, and their location and role.” Id. ¶ 38. RIS 5 and RIS 6 gave Debbins a bottle of

Cognac and a Russian military uniform. See id. ¶ 40. RIS 5 and RIS 6 also instructed him not to

take a polygraph and offered training on how to defeat a polygraph. See id. ¶ 39.



                                                7
    Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 8 of 30 PageID# 288




         5.      Debbins commits a security violation and is relieved of command from his
                 Special Forces deployment to Azerbaijan in 2004, separates from active-duty
                 service in 2005, and begins working in the private sector.

         As a Captain in the Special Forces, Debbins deployed to the Republic of Azerbaijan with

his unit in the summer of 2004. See SOF ¶ 43. In addition to Azerbaijan, Debbins’s unit was

responsible for operations in the neighboring Republic of Georgia. See id. Both Azerbaijan and

Georgia are in the Caucasus region and border Russia. Around the time that he deployed to

Azerbaijan, Debbins obtained a TOP SECRET security clearance, with Sensitive

Compartmented Information access (TS/SCI). See id. ¶ 42.

         During his deployment, Debbins committed a security violation by relocating his wife to

Azerbaijan and providing her with a U.S. government cell phone. See Simon Decl. ¶ 7. In late

2004 or early 2005, due to the security violation, Debbins was relieved of his command in

Azerbaijan and his security clearance was suspended. See SOF ¶ 43; Simon Decl. ¶ 7.

         In November 2005, Debbins was honorably discharged from active-duty service in the

U.S. Army. See SOF ¶ 44. He moved back to Minnesota, where he lived until 2010, working

first for a Ukrainian steel manufacturer and then a transportation company. See id.; Ex. A, ¶ 34.

Debbins continued serving in the U.S. Army inactive reserve until 2010. See SOF ¶ 44.

         6.      Debbins provides Russian intelligence agents with classified information and
                 information about individual Special Forces team members in 2008.

         In early August 2008, Russia invaded Georgia, sparking the Russo-Georgian War, with a

military campaign that lasted for approximately five days until a ceasefire was reached on

August 12, 2008.1 The United States condemned the invasion as an act of aggression by Russia.2


1
 See Ariel Cohen & Robert E. Hamilton, The Russian Military and the Georgia War: Lessons
and Implications, Strategic Studies Institute, June 2011, at iii, available at https://apps.dtic.mil/
dtic/tr/fulltext/u2/a545578.pdf (last visited Apr. 3, 2021).
2
    See, e.g., Office of the Press Secretary, The White House, President Bush Discusses Situation
                                                  8
    Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 9 of 30 PageID# 289




The war increased U.S.-Russian tensions in the region, which remain today.3

        Against this backdrop, Debbins traveled to Russia on or about August 12, 2008. See SOF

¶ 45; Ex. A, ¶ 33. There, he met with two Russian intelligence agents—RIS 5 and another

Russian intelligence agent from Samara (RIS 7). See SOF ¶ 45. Debbins had two or three

meetings with RIS 5 and RIS 7. See id. According to Debbins, he “informed [them] that he was

finished with the U.S. Army and wanted to pursue business opportunities in Russia.” Id.

        During these meetings, Debbins provided RIS 5 and RIS 7 with national defense

information, classified at the SECRET//NOFORN level, about his former Special Forces unit’s

mission and activities in Azerbaijan and Georgia. See id. ¶ 47. As Debbins has admitted, he

“intended and had reason to believe that this information was to be used to the injury of the

United States and to the advantage of Russia.” Id. Through the Classified Information Security

Officer (CISO), the Government has filed two classified declarations for the Court’s review—

one describing the substance of the classified information that Debbins admitted to providing

RIS 5 and RIS 7, see Ex. D, and the other describing the potential damage that Debbins’s

unauthorized disclosure of the information could have caused to U.S. national security, see Ex.

E.


in Georgia (Aug. 11, 2008), available at https://georgewbush-whitehouse.archives.gov/news/
releases/2008/08/print/20080811-1.html (last visited Apr. 3, 2021) (reflecting President Bush’s
comments that Russia’s invasion of Georgia was “unacceptable,” had “substantially damaged
Russia’s standing in the world,” and “jeopardize[d] . . . Russia’s relations with the United States
and Europe”).
3
  See, e.g., Daniel Fried, Assistant Secretary of State for European and Eurasian Affairs,
Testimony Before the House Committee on Foreign Affairs: U.S.-Russia Relations in the
Aftermath of the Georgia Crisis (Sept. 9, 2008), available at https://2001-2009.state.gov/p/eur/
rls/rm/109363.htm (last visited Apr. 3, 2021); U.S. Embassy in Georgia, U.S. Embassy
Statement on 12th Anniversary of 2008 Russo-Georgian War (Aug. 7, 2020), available at
https://ge.usembassy.gov/u-s-embassy-statement-on-12th-anniversary-of-2008-russo-georgian-
war/ (last visited Apr. 3, 2021).

                                                 9
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 10 of 30 PageID# 290




       In addition to disclosing this classified information, Debbins also provided RIS 5 and RIS

7 with the names of, and other personal information about, approximately six of his former

Special Forces team members. See SOF ¶ 48; Ex. A, ¶ 4. The attached declaration, filed under

seal, describes some of the information that Debbins admitted to providing about his former team

members. See Ex. A, ¶¶ 4-8. Debbins has admitted that he “understood that RIS 5 and RIS 7

sought this information for the purpose of evaluating whether to approach the team members to

see if they would cooperate with the Russian intelligence service.” SOF ¶ 48. Debbins, in fact,

advised RIS 5 and RIS 7 of “at least one specific . . . team member whom he thought they could

approach.” Id.; see also Ex. A, ¶ 5 (describing team member).

       Further, in the 2008 meetings with RIS 5 and RIS 7, Debbins disclosed the identity of an

intelligence officer with whom he interacted while in the Special Forces. See Ex. D.

       Debbins has admitted his motivations in providing this information in 2008. Part of his

motivation remained ideological: he “thought that Russia needed to be built up and that America

needed to be ‘cut down to size.’” SOF ¶ 49. Part of his motivation was to exact revenge: he

“was angry and bitter about his time in the U.S. Army.” Id. And part of his motivation was to

curry favor for pecuniary gain: he “wanted to obtain the Russian intelligence service’s assistance

in doing business in Russia.” Id.

       7.      Debbins communicates over email with one of the Russian intelligence agents
               while seeking a security clearance from 2009 to 2010.

       In September 2008, Debbins returned to the United States from Russia. See SOF ¶ 51.

The next month, he submitted a “Questionnaire for National Security Positions (Standard Form-

86),” also known simply as an “SF-86,” to the U.S. Government as part of a background

investigation for a security clearance. Id. ¶ 52. Debbins was still eligible for a security clearance

in connection with his service in the inactive reserve. See Simon Decl. ¶ 9. On his SF-86,


                                                 10
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 11 of 30 PageID# 291




Debbins failed to disclose any of his contacts with the Russian intelligence agents, even though

the SF-86 contained questions that required him to disclose such contacts that he had with a

foreign government. See SOF ¶ 52.

       While his investigation for a security clearance was pending, Debbins exchanged emails

with RIS 7. See id. ¶ 53. The emails discussed (at least facially) potential business

opportunities. See id. But they also reflect that RIS 7 encouraged Debbins to travel to Russia

twice in 2009, first in April 2009 and then again in August 2009, even offering to pay his

expenses for the latter trip. See id. Debbins did not travel to Russia during that time. See id.

       In January 2010, the U.S. Army notified Debbins via letter that he had been granted a

TS/SCI security clearance. Id. ¶ 54. The letter, however, noted concerns about his business

connections and father-in-law, and his prior relief of command in Azerbaijan. Id. It cautioned

that a foreign intelligence service could exploit such situations and emphasized his

“responsibilities for reporting any possible contact by representatives or citizens of foreign

countries.” Id.

       Despite these warnings, Debbins emailed RIS 7 in August 2010 to inform RIS 7 that he

planned to travel to Russia in September 2010. See id. ¶ 55. Debbins “asked to meet with RIS 7

to discuss a business matter.” Id. Over email, they arranged to meet in Chelyabinsk. Id.

       8.         Debbins begins applying to the U.S. intelligence community after meeting
                  with Russian intelligence agents in 2010.

       In early September 2010, Debbins traveled to Russia and stayed for approximately two

weeks. See SOF ¶ 56. During that time, he met with RIS 5 and RIS 7 at least three times in

Chelyabinsk. See id. ¶¶ 56-57. In these meetings, Debbins “reemphasized that he wanted to

pursue business opportunities in Russia.” Id. ¶ 57. While RIS 5 and RIS 7 agreed to help him,

RIS 5 encouraged Debbins to pursue employment in the U.S. Government. See id.


                                                 11
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 12 of 30 PageID# 292




       At the last meeting, RIS 7 introduced Debbins to another Russian national, whom

Debbins understood to be “a businessman connected to the Russian intelligence service”

(hereinafter, the “Russian National”). See id. ¶ 59. According to Debbins, the Russian National

was seeking to find investors for an infrastructure project in Russia, and RIS 7 and the Russian

National asked him to find U.S. investors. See id.

       During this time, Debbins knew that RIS 7 used business affiliations as a cover for

Russian intelligence activities. In either the 2008 or 2010 meetings, “RIS 7 provided [Debbins]

with the name of his cover company and gave [Debbins] his contact information.” Id. ¶ 46.

“RIS 7 instructed [Debbins] to tell his family that he was working with the cover company to

explain any calls that he might have with the Russian intelligence service.” Id.

       After Debbins returned to the United States from Russia in September 2010, he began

exchanging a series of emails with the Russian National. See id. ¶ 60. Many of the emails

referenced, at least on their face, the infrastructure project or other business projects.4 See id.

       Through these emails, Debbins kept the Russian National apprised of his efforts to move

from Minnesota to the Washington, D.C. area. In early November 2010, the Russian National

emailed Debbins and stated that he had not heard from him in a long time. See id. ¶ 61. The

Russian National specifically noted that “Ivan”—the first name of RIS 7—sent his greetings, see

id., an apparent effort to prompt a response from Debbins. Sure enough, Debbins responded to

the Russian National three days later, noting that he was about to move to “the capital.” See id.

¶ 62. Then, on January 3, 2011, Debbins emailed the Russian National, informing him that he

had moved to “the capital” and that he was working on their business matter. See id. ¶ 63.



4
 During this period, Debbins emailed U.S. persons information about the infrastructure project.
See SOF ¶ 64. Debbins, however, claims that he ultimately told the Russian National that he did
not find investors. See Lueckenhoff Decl. Ex. 1, at 3.
                                                  12
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 13 of 30 PageID# 293




         During this time, Debbins moved from Minnesota to Northern Virginia and began

applying for positions in the U.S. intelligence community. He moved first to Virginia Beach in

December 2010 and then to Manassas in January 2011. See Ex. A, ¶ 34. On or about December

17, 2010, Debbins applied for four positions at the Central Intelligence Agency (CIA). See id.

¶¶ 9-10(a). The following month, Debbins applied for seventeen positions at the National

Security Agency. See id. ¶ 11. Debbins did not obtain any of these positions. See id. ¶ 10-11.

    B.      Post-2010 Employment with the U.S. Intelligence Community

         Debbins ultimately secured a position with an intelligence branch of the U.S. Army. In

around April 2011, Debbins began working for Mission Essential Personnel as a contractor “in

support of a sensitive cyber platform for Army Counterintelligence at the 902nd Military

Intelligence Group.” Simon Decl. ¶ 12. In that role, Debbins “supported a mission to conduct

counterintelligence activities in cyberspace . . . up to and including Top Secret activities.” Id.

¶ 13. His work included “utiliz[ing] his Russian language capability and address[ing] the

Russian threat to the U.S. Army.” Id. Through his work, Debbins had access to highly classified

information. See id. ¶¶ 13-15.

         Then, from 2014 to 2019, Debbins obtained a series of positions with contractors for the

Defense Intelligence Agency (DIA). See Decl. of David L. Tomlinson ¶¶ 4-7 (Aug. 27, 2020)

(Dkt. No. 21-3) (hereinafter, “Tomlinson Decl.”). In those positions, Debbins continued to have

access to highly classified information that, if disclosed without authorization, would be

“reasonably likely” to cause “exceptionally grave damage to the national security of the United

States.” Id. ¶ 9.

         Throughout this period from 2011 to 2019, Debbins also applied unsuccessfully for

numerous other positions in the U.S. intelligence community. As detailed in the attached

declaration, he unsuccessfully applied for positions at the CIA and DIA. See Ex. A, ¶¶ 10, 12.

                                                 13
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 14 of 30 PageID# 294




In 2015, he applied to be a Special Agent at the FBI but later withdrew his name from

consideration. See id. ¶ 13. After the 2016 presidential election, Debbins even applied to the

White House, seeking to obtain a position on the National Security Council. See id. ¶ 14.

   C.      Debbins’s Concealment of Contacts with Russian Intelligence Agents

        As Debbins has admitted, he concealed his relationship and contacts with the Russian

intelligence agents until July 2019, see Ex. A, ¶ 15, including when he was applying to work in

the U.S. intelligence community. Debbins has justified not disclosing the contacts by stating that

he was concerned “it would have destroyed [his] military career and left a black mark on [his]

permanent record.” Lueckenhoff Decl. Ex. 1, at 4.

        From 1996 to 2010, Debbins failed to disclose his contacts with the Russian intelligence

agents as required on multiple occasions. See SOF ¶ 65. He failed to disclose his contacts with

the Russian intelligence agents on an SF-86 that he submitted to the U.S. Government in April

2003, even though he was required to do so. See id. ¶ 66. He likewise concealed his contacts

with the Russian intelligence agents when completing the SF-86 that he submitted in October

2008. See id. ¶ 67. And, in 2000 and 2003, after returning from his trips to Russia, he failed to

disclose his contacts with the Russian intelligence agents when interviewed by military S-2

officers—officers responsible for information security in a U.S. Army unit—even when asked

about his contacts in Russia. See id. ¶ 68.

        Even after 2010, Debbins continued lying and concealing his contacts with the Russian

intelligence agents while applying for positions in the U.S. intelligence community. See Ex. A,

¶¶ 15-21. For example, Debbins failed to disclose his contacts with the Russian intelligence

agents, as required, on SF-86s that he submitted in 2011 and 2014 in connection with his work

for contractors of Army Counterintelligence and the DIA, respectively. See id. ¶¶ 16-17, 20-21.

Likewise, in September 2013, Debbins lied during a pre-employment interview with a DIA

                                                14
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 15 of 30 PageID# 295




investigator by stating that he had never had any contact with a representative from a foreign

intelligence service. See id. ¶ 19. As these examples illustrate, Debbins concealed his espionage

activities to obtain employment with the U.S. intelligence community.

    D.      Procedural History

         As of July 2019, Debbins was working for a DIA contractor overseas. See Tomlinson

Decl. ¶ 7; Ex. A, ¶ 22. That month, as part of his security clearance reinvestigation, he returned

to the United States to take a polygraph examination, which he failed.5 See Ex. A, ¶ 23. After

Debbins failed the polygraph, he participated in a series of voluntary interviews with FBI agents

from July 2019 to December 2019. See id. ¶ 24. During these interviews, Debbins detailed his

cooperation with the Russian intelligence agents from 1996 until 2010. See id. Debbins has

claimed that his conspiracy with the Russian intelligence agents did not continue past January

2011. See id. ¶ 25; SOF ¶ 1.

         On August 20, 2020, the grand jury returned a single-count indictment charging Debbins

with conspiracy to gather or deliver defense information to aid a foreign government, in violation

of Title 18, U.S. Code, § 794(a) & (c). See Indictment (Aug. 20, 2020) (Dkt. No. 1). The FBI

arrested Debbins the following day, on August 21, and he has been detained since that time. On

November 18, 2020, Debbins pleaded guilty to the charged espionage conspiracy and entered

into a plea agreement with the Government. See Plea Agreement (Nov. 18, 2020) (Dkt. No. 34).

                                          DISCUSSION

         The espionage conspiracy offense to which Debbins has pleaded guilty carries a

maximum term of life imprisonment. See 18 U.S.C. § 794(a), (c). The offense also carries a



5
  The government includes the information that Debbins failed his polygraph examination solely
to provide the context leading to the FBI interviews—not as a factor to be considered in
determining Debbins’s sentence.
                                                15
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 16 of 30 PageID# 296




maximum fine of $250,000, see id. § 3571(b)(3), and a maximum term of supervised release of

five years, see id. § 3583(b)(1). In determining a sentence within the statutory range, the Court

must consider the factors set forth in § 3553(a). See id. § 3582(a). As explained below, these

factors support a term of imprisonment of seventeen years.

    A.       A Term of Imprisonment of Seventeen Years Is Consistent with the Sentencing
             Guidelines.

         Section 3553(a) requires the Court to consider the Sentencing Guidelines when

sentencing a defendant. See § 3553(a)(4). Despite their advisory nature, the guidelines remain

“the ‘starting point’ and ‘initial benchmark’ for sentencing.” United States v. Davis, 855 F.3d

587, 595 (4th Cir. 2017) (quoting Beckles v. United States, 137 S. Ct. 886, 894 (2017)). While

the guidelines do not constrain the Court’s discretion, they nevertheless guide that “discretion by

serving as ‘the framework for sentencing.’” Beckles, 137 S. Ct. at 894 (quoting Peugh v. United

States, 569 U.S. 530, 542 (2013)).

         Here, the Government agrees with the calculation of Debbins’s guidelines range in the

Presentence Investigation Report (PSR). Debbins is a criminal history category I. As the PSR

reflects, Debbins has a total-offense level of 36, which is calculated as follows:

            As stipulated in the Plea Agreement, Debbins’s base-offense level is 37 because the
             offense involved the transmission of SECRET level information to Russian
             intelligence agents. See U.S.S.G. § 2M3.1(a)(2); Plea Agreement, at 3.

            As further stipulated in the Plea Agreement, a two-level enhancement applies because
             Debbins abused a position of public trust or used a special skill in a manner that
             significantly facilitated the commission of the offense. See U.S.S.G. § 3B1.3; United
             States v. Ford, 288 F. App’x 54, 61 (4th Cir. 2008); Plea Agreement, at 3.

            The Government agrees that Debbins is entitled to a three-level reduction due to his
             timely acceptance of responsibility.6 See U.S.S.G. § 3E1.1; Plea Agreement, at 4.


6
 Debbins timely notified the Government of his intention to plead guilty, thereby assisting
authorities in the prosecution of his own misconduct. Accordingly, if the Court determines that
Debbins has accepted responsibility so as to earn the two-level reduction in U.S.S.G. § 3E1.1(a),
                                                 16
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 17 of 30 PageID# 297




        Under these circumstances, the Sentencing Guidelines advise a term of imprisonment of

188 to 235 months. See U.S.S.G. ch. 5, pt. A. The Government’s recommended sentence of

seventeen years (204 months) is on the lower side of that range.

   B.        The Other § 3553(a) Factors Support a Sentence of Seventeen Years.

        In addition to the Sentencing Guidelines, the Court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, and the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct. 18 U.S.C. § 3553(a)(1), (6). The sentence, moreover, should be

“sufficient, but not greater than necessary,” to reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense, protect the public from further

crimes of the defendant, afford adequate deterrence to criminal conduct, and provide the

defendant with necessary training and treatment. Id. § 3553(a)(2). As described below, these

§ 3553(a) factors support a term of imprisonment of seventeen years.

        1.      The nature and circumstances of the offense

        Conspiracy to commit espionage is one of the most serious crimes in the United States

Code. See United States v. Whitworth, 856 F.2d 1268, 1289 (9th Cir. 1988) (“Espionage is one of

this nation’s most serious offenses.”); Sentencing Hr’g Tr. 42, United States v. Mallory, No. 1:17-

cr-154 (E.D. Va. May 17, 2019) (Dkt. No. 280) (hereinafter, “Mallory Sentencing Hr’g Tr.”)

(recognizing that “[f]ew crimes are as serious as” a conspiracy to engage in espionage). As

explained below, the nature and circumstances of this espionage offense are particularly serious

and warrant a substantial sentence within the guidelines range.



the Government moves the Court to adjust his offense level downward by an additional one level
pursuant to § 3E1.1(b).

                                                 17
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 18 of 30 PageID# 298




               i.      The extraordinary duration of the conspiracy

       A particularly aggravating circumstance of this espionage offense involves the

extraordinary duration of the conspiracy. For fourteen years, Debbins was an active participant in

the espionage conspiracy. His participation in the conspiracy encompassed his entire service in

the U.S. Army, including his active-duty service and service in the inactive reserves. In fact, the

evidence reflects that Debbins was all-in on the espionage conspiracy before his military career

even began. He signed a statement attesting that he wanted to “serve Russia” months prior to

starting his active-duty service.

       This offense did not involve a momentary lapse of judgment. Throughout the fourteen-

year conspiracy, Debbins had ample opportunity to withdraw and seek to mitigate the risks posed

by his conduct. Yet, over the fourteen years, he continually returned to Russia and met with the

Russian intelligence agents, sometimes proactively arranging the meetings with them. And, as

demonstrated above, the conspiracy escalated over time, with Debbins providing more information

as it progressed. The duration of Debbins’s active participation in the conspiracy underscores his

high degree of culpability.

               ii.     The nature of the information that Debbins disclosed

       In addition to the duration of the conspiracy, the nature of the information that Debbins

disclosed also warrants a substantial sentence in this case. As described below, Debbins’s

disclosures jeopardized U.S. national security, threatened the safety and well-being of individual

soldiers, and tarnished the reputation of the U.S. Army as a whole.

       Debbins has admitted that he disclosed classified, “national defense information”7 about

his former Special Forces unit’s mission and activities in Azerbaijan and Georgia. SOF ¶ 47. As


7
  The phrase “national defense information,” as used in the context of espionage offenses, is a
term of art. Information must satisfy three criteria to qualify as national defense information.
                                                18
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 19 of 30 PageID# 299




discussed above, he provided this information in the immediate wake of the Russo-Georgian War

in August 2008, a period of heightened tensions between Russia and the United States. See supra

pp. 8-9. The information was classified at the SECRET//NOFORN level, which meant that its

unauthorized disclosure “reasonably could be expected to cause serious damage to U.S. national

security.” SOF ¶ 47. The classified declarations explain how Debbins’s disclosure of this

information jeopardized, and continues to jeopardize, U.S. national security. See Ex. D; Ex. E.

Debbins, in fact, has admitted that he “intended and had reason to believe that this information

was to be used to the injury of the United States and to the advantage of Russia.” SOF ¶ 47.

Suffice to say, Debbins’s purposeful decision to jeopardize U.S. national security in furtherance

of this conspiracy warrants a substantial sentence.

       In the same meetings in 2008, Debbins also sought to help the Russian intelligence agents

identify other U.S. servicemembers for recruitment by disclosing information about his former

Special Forces team members. See id. ¶ 48. Debbins’s disclosure of this information about his

former teammates and servicemembers—his fellow brothers in arms—was a personal betrayal that

put their safety and well-being at risk. The attached letter from one of the affected team members

summarizes it well:

              I feel personally betrayed. My Detachment Commander sold me out to
       Russia. It sounds crazy, and almost unbelievable. As a result of my association
       with Debbins, for the rest of my life I will need to stay vigilant for possible threats
       to my safety. I will always have to consider if it’s safe to travel to destinations
       outside of the United States. I will always fear for the safety of friends and family
       who could be targeted for their association with me.


First, the information must relate to activities of national preparedness, such as military matters,
intelligence gathering, or foreign policy. See Gorin v. United States, 312 U.S. 19, 28 (1941);
United States v. Rosen, 445 F. Supp. 2d 602, 620 (E.D. Va. 2006). Second, the information must
be closely held by the U.S. Government. See United States v. Squillacote, 221 F.3d 542, 579
(4th Cir. 2000); United States v. Morison, 844 F.2d 1057, 1071-72 (4th Cir. 1988). Third,
disclosure of the information must be potentially damaging to the United States or potentially
useful to an enemy of the United States. See Morison, 844 F.2d at 1071-72.
                                                 19
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 20 of 30 PageID# 300




Ex. F, at 2. Debbins’s personal betrayal of his former teammates, and the risks that he

created for them, warrant a substantial sentence.

       Finally, Debbins’s actions have tarnished the U.S. Army. The world has now observed

that Russia successfully placed an espionage recruit within the elite U.S. Army Special Forces, a

propaganda victory for Russia at the expense of the reputation of the Special Forces. The attached

letter from Major General John Brennan, the commander of the 1st Special Forces Command

(Airborne), puts it best:

               Mr. Debbins betrayed his oath as an Officer, his Team, and the Special
       Forces community. By putting his own loyalties first, and providing Russia
       information about the Special Forces, he risked lives of those he served with and,
       potentially, future Special Forces Teams. His actions will likely endanger the
       force for many years to come. Mr. Debbins’s actions are a disgrace to the Special
       Forces Regiment and bring shame to the entire Special Operations community.
       Conspiring with Russia is a degradation of all the principles we strive to uphold.

Ex. G. As Major General Brennan observes, Debbins’s “actions are reprehensible and merit the

application of the full weight of the law in sentencing.” Id.

               iii.    Debbins’s motivations for committing the offense

       A further aggravating circumstance of this offense involves Debbins’s motivations for

committing espionage. As Debbins admitted, he harbored pro-Russian, anti-American views at

his first meeting with the Russian intelligence agents and continued to harbor those views over the

course of the conspiracy.8 See SOF ¶¶ 12-13, 30, 49. By his own admission, when he disclosed

the information in 2008, he believed that “Russia needed to be built up and that America needed

to be ‘cut down to size.’” Id. ¶ 49. Debbins’s true ideological allegiance to Russia during the

conspiracy puts his betrayal in stark relief.


8
 Debbins has also claimed that he initially engaged with the Russian intelligence agents out of
concern for the safety of his wife’s family. See Lueckenhoff Decl. Ex. 1, at 4. Even if true, that
does not justify why he voluntarily returned to Russia and actively participated in the escalating
conspiracy for fourteen years.
                                                20
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 21 of 30 PageID# 301




       Moreover, as the conspiracy progressed, Debbins became motivated by additional, even

baser reasons for betraying his country. He has admitted, for example, that when disclosing the

information in 2008, “he wanted to obtain the Russian intelligence service’s assistance in doing

business in Russia.” Id. He also has admitted that he was “angry and bitter about his time in the

U.S. Army,” id., presumably the fallout from his security violation and relief of command in

Azerbaijan. As these admissions reflect, Debbins willingly jeopardized the security of his country

and the safety and well-being of his teammates for monetary gain and to exact revenge—selfish

acts of betrayal that warrant a substantial sentence.

               iv.     Debbins’s deceitful conduct in furtherance of the conspiracy

       A final aggravating circumstance of this offense involves Debbins’s use of lies and deceit

to further the conspiracy. Throughout the conspiracy, Debbins actively concealed his contacts

with the Russian intelligence agents. See SOF ¶ 65. At the outset, he assured the Russian

intelligence agents that he was being very discrete about his Russian connections. See id. ¶ 14.

As the conspiracy progressed, he and the Russian intelligence agents employed measures to evade

detection, such as the use of cover stories to mask their interactions. See id. ¶¶ 11, 29, 46.

       Debbins also lied to U.S. authorities to conceal the conspiracy. As noted above, Debbins

failed to disclose his contacts with the Russian intelligence agents, as required, on the SF-86s that

he submitted in 2003 and 2008 to obtain security clearances. See id. ¶¶ 66-67. And he engaged

in similar deceit when interviewed by military S-2 officers after his trips to Russia in 2000 and

2003. See id. ¶ 68. Debbins’s deceitful conduct in furtherance of the conspiracy weighs in favor

of a substantial sentence.

                                               *****

       As the above-described circumstances demonstrate, a substantial sentence within the

guidelines range is necessary to “reflect the seriousness of the offense, to promote respect for the

                                                 21
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 22 of 30 PageID# 302




law, and to provide just punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A).

       2.      The history and characteristics of the defendant

       In evaluating Debbins’s history and characteristics, the Court should consider that nearly

his entire adult life has been marked by lies and deceit. For almost a decade, he lived a double

life as a U.S. Army officer and Russian intelligence source—swearing an oath to bear true

allegiance to the United States on one hand while signing a statement promising to “serve

Russia” on the other. See supra p. 5. His duplicitous conduct continued even after the alleged

conspiracy period. As explained above, Debbins continued to conceal his contacts with the

Russian intelligence agents until July 2019, even when he was legally required to disclose them.

See supra pp. 14-15. The result is that Debbins spent almost twenty-three years—from

December 1996 to July 2019—concealing his contacts with the Russian intelligence agents.

       Of particular concern, Debbins affirmatively lied about his foreign contacts during at

least four background investigations that he underwent in connection with his employment with

the Army and the U.S. intelligence community. For example, he failed to disclose his contacts

with the Russian intelligence agents, as required, on SF-86s that he submitted in 2003, 2008,

2011, and 2014. See supra p. 14. Making a material false statement on an SF-86 submitted as

part of a U.S. background investigation is a federal offense under Title 18, U.S. Code, § 1001.9

Here, Debbins was not prosecuted for making these false statements because the five-year statute

of limitations for the offenses had expired by the time the Government learned of his contacts

with the Russian intelligence agents. See 18 U.S.C. § 3282(a). Still, in this respect, the Court

should consider that the Sentencing Guidelines understate Debbins’s criminal history.

       Further, even after the alleged conspiracy period, Debbins’s false statements during his


9
 See United States v. Delgado, 798 F. App’x 105, 106-07 (9th Cir. 2020); United States v. Polos,
723 F. App’x 64, 66 (2d Cir. 2018); United States v. Edwards, 869 F.3d 490, 504 (7th Cir. 2017).
                                                22
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 23 of 30 PageID# 303




background investigations in 2011 and 2013-2014 had profound implications for U.S. national

security. Debbins’s false statements allowed him to obtain sensitive positions with Army

Counterintelligence and the DIA, which gave him access to highly classified information. See

Simon Decl. ¶¶ 13-15; Tomlinson Decl. ¶¶ 5-8. As a longtime Russian intelligence source,

however, Debbins was a serious security vulnerability. At any given moment, the Russian

intelligence agents could have approached him and demanded his renewed cooperation,

blackmailing him if necessary. In fact, in his interviews with the FBI, Debbins speculated that

the Russian intelligence agents may not have approached him after his last meeting with them in

2010 because they were waiting for the right time to blackmail him. See Ex. A, ¶ 25. Despite

these obvious risks, Debbins deliberately inserted himself into the U.S. intelligence community,

and he concealed and lied about his contacts with the Russian intelligence service to do so.

Through these actions, Debbins put U.S. national security at grave risk.

       Finally, in assessing Debbins’s history and characteristics, the Court should consider that

he cooperated with law enforcement starting in July 2019, but the context cautions against

assigning too much weight to that cooperation. Debbins did not simply decide to do the right

thing and approach law enforcement to make amends for his crime. Instead, Debbins began

confessing to law enforcement only after he failed the polygraph in July 2019. With that context

in mind, the Government’s seventeen-year recommendation—a sentence on the lower side of the

guidelines range—reasonably credits his cooperation with law enforcement.

       3.      The need for the sentence to afford adequate deterrence and protect the
               public from further crimes of the defendant

       A substantial sentence within the guidelines range is also necessary to provide general

deterrence to other U.S. government insiders considering whether to commit espionage.

Debbins’s offense, unfortunately, is not an isolated incident. See infra pp. 25-28 (providing


                                                23
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 24 of 30 PageID# 304




examples of sentences in espionage cases). Last year alone, the U.S. Department of Justice

charged two additional defendants with espionage under § 794. See United States v. Alexander

Yuk Ching Ma, No. 1:20-cr-83 (D. Haw.); United States v. Mariam Taha Thompson, No. 1:20-cr-

67 (D.D.C.). And that number includes only the individuals who were charged last year;

espionage is an exceptionally difficult crime to detect and prosecute. The Court’s sentence

should send a clear message that individuals who betray their country by committing espionage

will suffer a substantial sanction, no matter how long they evade justice before being caught. A

seventeen-year term of imprisonment—a sentence within the guidelines range—will send that

message. See Mallory Sentencing Hr’g Tr. 48 (rejecting defense’s recommendation of a ten-year

sentence as “certainly not enough to provide for general deterrence in the public” because “[t]his

is serious stuff . . . and it needs to be communicated to people in the Intelligence Community that

disclosure of this material to a foreign government is going to lead to a very long sentence”).

       In addition to general deterrence, a substantial sentence is also necessary to achieve

specific deterrence and protect the public from further crimes by Debbins. During Debbins’s

eight-year tenure in the U.S. intelligence community from April 2011 to July 2019, he gained

access to highly classified information that, if disclosed without authorization, would be

reasonably expected to cause serious or exceptionally grave damage to U.S. national security.

See Simon Decl. ¶¶ 13-15; Tomlinson Decl. ¶¶ 5-9. The risk remains that Debbins could exact

revenge for his prosecution by disclosing more damaging classified information. Such a

vengeful act would not be unprecedented. Debbins admitted to disclosing information in 2008 in

part because he was “angry and bitter” about his treatment in the U.S. Army. SOF ¶ 49.

       This risk is particularly worrisome in light of Debbins’s ties to Russia. As noted, his wife

is a native Russian and his father-in-law is a former Colonel in the Russian air force. See supra



                                                24
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 25 of 30 PageID# 305




p. 3. At least as of January 2014, his wife was the registered owner of an apartment in

Chelyabinsk. See Lueckenhoff Decl. ¶ 6. Debbins has lived and worked in Russia in the past,

see SOF ¶ 18, and he speaks fluent Russian, see Lueckenhoff Decl. Ex. 4, at 4. A substantial

sentence is appropriate to deter and preclude Debbins from fleeing to Russia and divulging more

classified information from his time in the U.S. intelligence community.

       4.      The need to avoid unwarranted sentencing disparities

       As a final consideration, the Government submits that its seventeen-year

recommendation “avoid[s] unwarranted sentencing disparities among defendants with similar

records who have been found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). As prior cases

reflect, courts have dealt with espionage convictions under § 794 seriously and imposed lengthy

terms of imprisonment. See, e.g., United States v. Kevin Patrick Mallory, No. 1:17-cr-154 (E.D.

Va. 2019) (Ellis, J.) (20-year sentence); United States v. Robert Patrick Hoffman, II, No. 2:12-cr-

184 (E.D. Va. 2014) (Doumar, J.) (30-year sentence); United States v. Brian Patrick Regan, No.

1:01-CR-405 (E.D. Va. 2003) (Lee, J.) (life sentence).

       The Government submits that this case is most analogous to the recent prosecution of

Jerry Chun Shing Lee in front of Judge Ellis. See United States v. Jerry Chun Shing Lee, No.

1:18-cr-89 (E.D. Va.). In May 2019, Lee, a former CIA case officer, pleaded guilty to

conspiring to deliver national defense information, classified at the SECRET level, to Chinese

intelligence officers, in violation of Title 18, U.S. Code, § 794(a) & (c). See Plea Agreement ¶ 1,

Lee, No. 1:18-cr-89 (E.D. Va. May 1, 2019) (Dkt. No. 168); Statement of Facts, Lee, No. 1:18-

cr-89 (E.D. Va. May 1, 2019) (Dkt. No. 169) (hereinafter, “Lee SOF”). Lee’s guidelines

calculation involved the same base-offense level and abuse-of-trust enhancement. See Gov’t’s

Position with Respect to Sentencing 7-8, Lee, No. 1:18-cr-89 (E.D. Va. Nov. 15, 2019) (Dkt. No.



                                                25
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 26 of 30 PageID# 306




184) (hereinafter, “Lee Gov’t Mem.”). Lee, however, also received a two-level obstruction

enhancement based on lies he told CIA and FBI agents who were investigating his interactions

with the Chinese intelligence officers. See id. And Lee received only a two-level reduction for

acceptance of responsibility. See id. As a result, Lee’s guidelines range called for 262-327

months of imprisonment. See Minute Entry, Lee, No. 1:18-cr-89 (E.D. Va. Nov. 22, 2019) (Dkt.

No. 186). Judge Ellis sentenced Lee to nineteen years of imprisonment. See id.

       In at least two respects, the facts of this case are worse than the facts before Judge Ellis

when sentencing Lee. First, a critical distinction is that Lee did not admit to providing the

Chinese intelligence officers with classified information, only conspiring to do so. See Def.’s

Mem. in Aid of Sentencing 1-2, 11, Lee, No. 1:18-cr-89 (E.D. Va. Nov. 18, 2019) (Dkt. No. 185)

(hereinafter, “Lee Def. Mem.”). The government argued that the circumstances of his

admissions supported an inference that he passed classified information, but the defense disputed

those inferences. See Lee Gov’t Mem. 11; Lee Def. Mem. 1-2, 11. Here, the government does

not have to argue such inferences. Debbins has admitted that he provided national defense

information, classified at the SECRET//NOFORN level, to the Russian intelligence agents. That

undisputed fact alone is an aggravating circumstance that distinguishes Debbins from Lee.

       Second, Lee did not start conspiring with the Chinese intelligence officers until after his

employment by the CIA. See Lee SOF ¶ 1, 4. At sentencing, Lee’s attorneys emphasized that he

“ha[d] a record of serving this country and the CIA honorably for twenty years.” Lee Def. Mem.

2. Debbins cannot reasonably make such a contention here. As shown above, he conspired with

the Russian intelligence agents for his entire service in the U.S. Army. Nor can he rely on his

service in the intelligence community as a mitigating factor. As described above, he obtained




                                                 26
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 27 of 30 PageID# 307




those positions by lying and concealing his participation in the espionage conspiracy, and by

doing so, he inserted himself as a major security vulnerability into the intelligence community.

       Lee’s guidelines range was higher than the range here primarily because of the two-level

obstruction enhancement that he received for lying to the CIA and FBI agents, but that is not a

meaningful distinction. As established above, Debbins also lied to conceal his contacts with the

Russian intelligence agents. See supra pp. 14-15. Debbins avoided the two-level obstruction

enhancement because the evidence suggested that his lies were for the purpose of obtaining or

maintaining security clearances, not to thwart this investigation. Still, as with Lee, Debbins lied

to conceal his participation in the espionage conspiracy.

       Nevertheless, the Government has requested that Debbins receive two years less

imprisonment than Lee based on a couple of considerations. First, Debbins pleaded guilty within

three months of being indicted, before any motions practice. Lee, in contrast, waited to plead

guilty on the eve of trial, following extensive litigation and more than a year after his indictment.

Debbins should be credited for his prompt acceptance of responsibility. Second, Debbins

cooperated with law enforcement during the investigation, even if it came after his failed the

polygraph. For these two reasons, the Government believes that a seventeen-year sentence—two

years less than the sentence that Lee received—is appropriate in this case.

       In addition, the Government’s recommended seventeen-year sentence would be

consistent with the recent case against Ron Rockwell Hansen in the District of Utah. See United

States v. Ron Rockwell Hansen, No. 1:18-cr-57 (D. Utah). In that case, Hansen, a former DIA

officer, pleaded guilty to attempt to gather or deliver defense information, in violation of Title

18, U.S. Code, 794(a). See Statement by Def. in Advance of Plea of Guilty ¶ 1, Hansen, No.

1:18-cr-57 (D. Utah Mar. 15, 2019) (Dkt. No. 66). As part of his plea, Hansen admitted that



                                                 27
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 28 of 30 PageID# 308




Chinese intelligence agents recruited him in early 2014 and paid him hundreds of thousands of

dollars for information that he provided them, including information that he obtained at industry

conferences. See id. ¶ 11. He further admitted that he solicited national defense information

from a DIA intelligence case worker so he could sell it to the Chinese agents. See id. The DIA

case officer, who was working with the FBI, allowed Hansen to review and take notes on

classified documents. See id. The FBI arrested Hansen when he attempted to board a flight to

China with the notes, which contained national defense information classified

SECRET//NOFORN. See id. Hansen admitted that he intended to provide the information to the

Chinese agents. See id. As part of the plea agreement, Hansen and the government stipulated to

a binding sentence of fifteen years of imprisonment under Rule 11(c)(1)(C).10 See id. ¶ 12(b).

       Debbins’s offense warrants a more substantial sentence. The Hansen case involved a

thwarted attempt to communicate national defense information. Here, Debbins actually

communicated national defense information to the Russian intelligence agents, and the classified

declarations describe how that disclosure jeopardized national security. Debbins also provided

other sensitive, even if unclassified, information, including the names of and information about

his former Special Forces team members. Further, Debbins participated in the conspiracy largely

for ideological reasons, arguably a deeper and worse betrayal than the monetary gain that Hansen

sought. And while Hansen collaborated with the Chinese intelligence agents for only a few

years, Debbins conspired with the Russian intelligence agents for fourteen years. Finally,

Debbins lied and concealed his participation in the conspiracy for more than twenty years.



10
  The district court ultimately sentenced Hansen to ten years. See Judgment, Hansen, No. 1:18-
cr-57 (D. Utah) (Sept. 24, 2019) (Dkt. No. 77). If necessary, at the sentencing hearing, the
Government is prepared to address the circumstances explaining why Hansen received a ten-year
sentence when his Rule 11(c)(1)(C) plea called for fifteen years. For current purposes, however,
the Government emphasizes that the fifteen-year stipulation is the appropriate benchmark.
                                               28
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 29 of 30 PageID# 309




Given these additional aggravating circumstances, the Government’s seventeen-year

recommendation—two years higher than the stipulation in Hansen—is appropriate.

                                       CONCLUSION

       For the foregoing reasons, the Court should sentence the defendant to a term of

imprisonment of seventeen years.



                                            Respectfully submitted,

                                            Raj Parekh
                                            Acting United States Attorney

                                    By:            /s/ _________________

                                            Thomas W. Traxler
                                            James L. Trump
                                            Assistant United States Attorneys
                                            United States Attorney’s Office
                                            2100 Jamieson Avenue
                                            Alexandria, VA 22314
                                            Telephone (703) 299-3746
                                            Facsimile (703) 299-3980
                                            Thomas.traxler@usdoj.gov


                                                   /s/ _________________
                                            David Aaron
                                            Trial Attorney, National Security Division
                                            U.S. Department of Justice
                                            950 Pennsylvania Avenue NW
                                            Washington, DC 20530
                                            Telephone (202) 307-5190
                                            Facsimile (202) 532-4251
                                            Email: David.aaron2@usdoj.gov




                                              29
Case 1:20-cr-00193-CMH Document 41 Filed 05/07/21 Page 30 of 30 PageID# 310




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 7th day of May, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system.



                                                                 /s/____________________
                                                     Thomas W. Traxler
                                                     Assistant United States Attorney




                                                30
